        Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     :     Criminal No. 1:18-CR-263
                                              :
                                              :     (Judge Rambo)
              v.                              :
                                              :     (Magistrate Judge Carlson)
DAMON TODD CAREY                              :


                          MEMORANDUM AND ORDER

   I.      Introduction

        Our consideration of this case begins with a simple, somber, stark truth:

Damon Todd Carey presents the paradigm of a defendant who should be detained

pending trial. He is a violent drug trafficking criminal recidivist who has committed

the instant offenses while on supervised release from a prior federal drug trafficking

conviction. Thus, in this case, which comes before us for consideration of a motion

for temporary release of the defendant filed pursuant to 18 U.S.C. § 3142(i), we are

presented with a repeat offender who is currently detained pending trial of serious

drug trafficking and firearms charges, offenses which Carey allegedly committed

while he was being actively supervised by the U.S. Probation Office following a

prior federal drug trafficking conviction. In fact, police discovered the evidence of

Carey’s current drug trafficking when they arrested him for violating his supervised

release. At the time of this arrest, Carey was found in possession of $79,320 in


                                          1
        Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 2 of 23




suspected drug proceeds, and a search of his home uncovered firearms, drugs, drug

paraphernalia, and drug trafficking records.

        This troubling confluence of criminal circumstances underscores in a

compelling fashion why we considered Carey a danger to the community and

initially ordered the defendant held pending trial. Nonetheless, the defendant seeks

temporary release from custody pursuant to 18 U.S.C. § 3142 (i), which provides

that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.

18 U.S.C. § 3142 (i).

        In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

        We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century


                                            2
         Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 3 of 23




of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.

   II.      Factual Background and Procedural History

         Damon Carey’s life has been marked by recurring and unrelenting criminality.

The defendant’s criminal history began some 18 years ago, at the age of 12. Over

the past two decades, Carey has faced 15 juvenile adjudications and criminal cases.

This extensive criminal record is marked by several profoundly disturbing themes.

First, Carey’s criminal past reflects multiple episodes of explosive assaultive

violence targeting family members, authority figures, and other innocent victims.

Coupled with this history of violence are instances of drug use, drug possession, and

drug distribution. Furthermore, the defendant has in the past indulged in a dangerous

and potentially lethal combination—drug trafficking while illegally possessing

firearms.

         Carey has also persisted in this criminal conduct that presents a direct threat

to public safety while actively serving a sentence for drug trafficking. In September


                                            3
       Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 4 of 23




of 2009, Carey was convicted in federal court on charges involving the distribution

of more than 50 grams of cocaine base. Sentenced to 120 months imprisonment and

five years of supervised release, Carey was still serving this supervised release term

at the time of the events which led to his current federal drug trafficking and firearms

indictment. Indeed, the drug trafficking and firearms offenses alleged in this

indictment were initially discovered when Carey was arrested for violating his

supervised release and the defendant’s supervised release. At the time of his arrest,

law enforcement recovered a handgun, drugs, paraphernalia, records of drug dealing

and $79,320 in cash. Ultimately, Carey’s supervised release was revoked as a result

of this criminal recidivism.

      On August 8, 2018, the defendant was charged in a three-count indictment

with distribution of marijuana and cocaine, as well as possession of firearms during

drug trafficking in violation of 21 U.S.C. § 841 and 18 U.S.C. § 924 (c).1 Initial

proceedings and a detention hearing were then conducted in this case on September

12, 2018. At that time, the United States moved pursuant to 18 U.S.C. § 3142 to

detain the defendant pending trial.




1
 Carey currently faces a superseding indictment, which charges the defendant with
conspiracy, distribution of marijuana and 500 grams or more of cocaine, as well as
possession of firearms during drug trafficking in violation of 21 U.S.C. § 841 and
18 U.S.C. § 924 (c).
                                           4
       Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 5 of 23




      At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which detailed the defendant’s social and

medical history, prior history of substance abuse, and his extensive criminal record.

Given this history of criminal conduct, violence, firearms possession and supervision

violations, the pretrial services report issued in this case found that Carey presented

both a risk of flight and a danger to the community. Accordingly, that report

recommended that the defendant be detained pending trial.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as

required. On this score, we specifically found that the following factors supported

the pre-trial detention of the defendant: We concluded that the defendant was subject

to two statutory presumptions in favor of detention based upon the drug and firearms

charges pending against him. We also found that the evidence against the defendant

was strong, that the defendant had not been compliant with supervision in the past,

and that the defendant had an extensive history of illicit drug use and possession

combined with a protracted criminal history marked by violence, drug trafficking,

and firearms possession. We also determined that Carey faced a lengthy term of

imprisonment if convicted.


                                          5
       Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 6 of 23




      On December 16, 2019 we conducted a second hearing on a motion to

reconsider this detention decision filed by Carey. At that time, we heard from

Carey’s proposed third-party custodians, his mother, Tami Carey, and his girlfriend,

Megan Hennekey. While we accepted the good faith of these proposed third-party

custodians, we denied Carey’s request for release, citing his history of crime and

non-compliance with court supervision.

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. Beyond this generalized

concern, the defendant cites scant information which would provide a basis for a

finding that he possesses specific and individualized factors which heighten these

medical concerns in the instant case, merely asserting that he suffers from some form

of asthma.

      The Government, in turn, opposes this motion, arguing that the defendant has

not carried his burden of proof and persuasion under § 3142(i) to justify temporary

release. As discussed below, we agree and will deny this motion.


                                          6
          Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 7 of 23




   III.     Discussion

            A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).
                                          7
       Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 8 of 23




      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142 (i). Until

recently, there was a relative paucity of case law construing for us what would


                                          8
       Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 9 of 23




constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is


                                          9
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 10 of 23




suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.


                                         10
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 11 of 23




19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

                                          11
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 12 of 23




temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.2



2
  We note that the specific statutory context of § 3142(i), which controls here, and
our prior findings that the defendant’s release would present a danger to the
community thoroughly distinguish this case from Thakker v. Doll, 1:20-CV-840, an
immigration detention case recently decided by this court. Simply put, this case
involves an entirely different statutory framework, and the compelling public safety
considerations inspired by our finding that this defendant presented a danger to the
community were completely absent in Thakker.
                                          12
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 13 of 23




          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-


                                          13
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 14 of 23




CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case,

beyond a genuine, but generalized, concern regarding the risks created by COVID-

19, the defendant merely asserts that he suffers from asthma and may be pre-diabetic

without making a more specific and particularized showing regarding how this

condition presents an immediate and urgent concern warranting release of this

violent criminal recidivist. On this score, Carey indicated that he has access to an

inhaler, which he uses on an as-needed basis to address his asthma symptoms, but

did not describe any other care or treatment which he required for this condition. In

contrast, the Government has outlined at length the efforts being taken by the U.S.

Marshals and the prison facilities that house Marshal detainees to ensure the safety

and well-being of these prisoners, and has noted that there have been no reported

cases of COVID-19 in the prison at this time.3




3
 We recognize, as defense counsel has pointed out, that this fact may have only
limited evidentiary significance due to the reported asymptomatic transmission of
the coronavirus. Nonetheless we find that the absence of any detected cases of
COVD-19 in the prison has some relevance to our determination of this motion. We
further note that the phenomenon of asymptomatic transmission means that for
Carey—and all Americans—there simply can be no guarantees of good health in the
face of this pandemic. Indeed, this phenomenon makes it entirely possible that we
could expose Carey to the coronavirus by releasing him into an environment with
asymptomatic carriers of this disease.
                                         14
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 15 of 23




      More is needed here for the defendant to carry his burden of proving

compelling reasons justifying the release of this repeat offender. As we have

observed:


      [E]ven if the defendant was currently suffering from asthma, we have
      found numerous cases from courts who have had the opportunity to
      consider whether asthma justifies pre-trial release, and the vast majority
      of courts have determined that it does not. See, e.g., United States v.
      Christian, 2020 U.S. Dist. LEXIS 60103 (D. Md. Apr. 6, 2020)
      (denying temporary release on grounds of underlying asthma
      diagnosis); United States v. Tucker, 2020 U.S. Dist. LEXIS 59516 (D.
      Md. Apr. 3, 2020) (collecting cases) (severe asthma, high blood
      pressure and high cholesterol insufficient to justify temporary release);
      United States v. Pritchett, CR 19-280, 2020 WL 1640280, *3 (W.D. Pa.
      Apr. 2, 2020) (asthma diagnosis insufficient to grant temporary
      release); United States v. Crosby, 2020 U.S. Dist. LEXIS 58189 (D.
      Md. Apr. 2, 2020) (previous diagnosis of pneumonia, asthma, and a
      need for an albuterol inhaler insufficient to allow temporary release);
      United States v. Jones, 2:19-CR-00249-DWA, 2020 WL 1511221, *3
      (W.D. Pa. Mar. 29, 2020) (hypertension, sleep apnea, and asthma were
      not sufficient to grant temporary release); United States v. Gileno, 2020
      U.S. Dist. LEXIS 47590 (D. Conn. Mar. 19, 2020) (high blood pressure,
      high cholesterol, asthma, and allergies insufficient to allow temporary
      release). These cases are particularly important to our analysis here,
      given that the defendant has not provided us with any documentation
      of this alleged medical condition.

United States v. Miller, No. 1:19-CR-259-006, 2020 WL 1939586, at *6 (M.D. Pa.

Apr. 22, 2020). Thus, Carey has failed to make the necessary threshold

individualized medical showing to secure release under § 3142(i).

      We must then weigh these generalized health concerns against the substantial

public safety considerations which led us to order the defendant’s detention in the


                                         15
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 16 of 23




first instance. In this case, the following factors, unique to the defendant, compelled

the decision to detain the defendant as a risk of flight and danger to the community:

Carey is a criminal recidivist whose criminal history is protracted, extensive and

marked by a trilogy of behavior which presents a real and present danger to public

safety—violent crime, firearms possession, and drug trafficking. Further, the

defendant has demonstrated that he is not amenable to supervision in the past by

indulging in grave criminal conduct while serving a term of supervised release for

prior serious drug trafficking offenses. Thus, the public safety concerns which

animate any decision under the Bail Reform Act continue to weigh heavily in favor

of the defendant’s detention pending trial.

      Finally, while we fully accept the sincerity of Carey’s proposed third-party

custodians, his mother and girlfriend, we recognize that Carey’s first federal drug

conviction arose, in part, out of criminal conduct which the defendant indulged in

while residing with his mother in Carlisle, Pennsylvania. Carey’s willingness to

engage in drug trafficking from his mother’s home without her knowledge strongly

suggests that he would not be amenable to bail supervision by this proposed third-

party custodian. Likewise, Carey’s paramour, Ms. Hennekey, while doubtless well-

meaning, has only known Carey through a largely long-distance relationship which

began a year ago while he was in custody. Given the limited nature of this

relationship, we are not sanguine that she would be fully prepared to face the


                                          16
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 17 of 23




demands of undertaking full-time, in-person supervision of the defendant, whose

history is marked by repeated entanglements with the criminal justice system and

entailed violence, firearms, drug distribution, and abuse of drugs.

      Moreover, to the extent the defendant raises constitutional concerns of a

general nature relating to incarceration in a custodial setting during this pandemic,

this argument fails as a matter of law for several reasons. At the outset, it is

undeniably clear that “the Constitution does not mandate comfortable prisons.”

Rhodes v. Chapman, 452 U.S. 337, 349, 101 S. Ct. 2392, 2400, 69 L. Ed. 2d 59

(1981). Further, as a legal matter it is well-settled that “[p]retrial detainees are not

within the ambit of the Eighth Amendment but are entitled to the protections of the

Due Process clause.” Boring v. Kozakiewicz, 833 F.2d 468, 471 (3d Cir. 1987). See

Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989) (holding that “the Eighth

Amendment's Cruel and Unusual Punishments Clause does not apply until ‘after

sentence and conviction’”); Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). A

pretrial detainee’s claims regarding the conditions of his confinement fall within the

ambit of the Fifth Amendment’s Due Process clause, and the proper inquiry is

“whether [the conditions of confinement] amount to punishment of the detainee.”

Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also Davis v. City of Philadelphia,

284 F.Supp.3d 744, 752 (E.D. Pa. 2018); Umarbaev v. Lowe, 2020 WL 1814157

(M.D. Pa. April 9, 2020) (Kane, J.).


                                          17
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 18 of 23




      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742 (1987). Rather, only when the conditions amount to

punishment, and the detention is not reasonably related to a legitimate penological

goal, are a pretrial detainee’s due process rights violated. See Bell, 441 U.S. at 539;

Habbard, 399 F.3d at 159-60. Thus, “[a]bsent showing of an expressed intent to

punish on the part of the detention facility officials, ... if a particular condition or

restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” United States v.

Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell,

441 U.S. at 538-39). Specifically, in the context of the recent COVID-19 pandemic,

several courts have declined to hold that a pretrial detainee’s due process rights are

violated simply because they are incarcerated and at a higher risk of contracting the

virus. See e.g., Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick,

M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich. April 17, 2020);

United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17, 2020); United

States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).

      Here, the defendant asserts that the conditions at Adams County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. However, Carey also describes the use of masks by inmates and staff,


                                          18
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 19 of 23




as well as regular cleaning of prison common areas, measures clearly designed to

limit the spread of the disease. While the fact of pretrial detention would clearly be

uncomfortable and unpleasant, nothing in Carey’s presentation supports an inference

that prison officials are imposing these conditions on the defendant as a punitive

measure. Quite the contrary, the Government has provided us with updates from the

prison that outline the precautionary steps taken by prison officials to combat the

spread of COVID-19 at this institution. Indeed, as of the date of this memorandum,

there have been no confirmed cases of COVID-19 from the Adams County Prison.

Thus, we find that the defendant has not shown that the conditions of his confinement

at Adams County Prison have violated his right to Due Process under the Fifth

Amendment.

      We also note that this very general and sweeping argument attacking custodial

conditions at this facility is in our estimation simply too broad in its reach to

constitute the type of specific compelling reason for release contemplated by §

3142(i). Indeed, if we embraced the view espoused here by Carey, we would be

compelled to release all detainees housed at this facility simply because of the

general conditions of their confinement. Since Carey has not shown that those

conditions of confinement are imposed in a punitive manner or deny detainees the

minimal civilized measure of life's necessities, we will decline this invitation.




                                          19
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 20 of 23




      Finally at the hearing conducted in this matter, Carey complained about the

hardship which confinement creates for him in preparing his defense while

asserting—incredibly—that despite his best efforts, he has not completed his review

of discovery provided by the government over the past many months that he has

been held in pretrial detention. On this score, Carey neither points to a specific

identifiable hardship which would compel extraordinary relief for this defendant,

nor does he identify any exigency to his trial preparations that could not be addressed

through less drastic means than releasing this criminal recidivist.

      Carey must make a more exacting showing in order to obtain release under §

3142(i) for the purpose of trial preparation. On this score we note that with respect

to Carey’s trial preparation claims:

      “[T]here is nothing unique about his situation—as opposed to all
      detained defendants who must assist in their defense within the limits
      of pretrial custody—that would make temporary release for trial
      preparations ‘necessary’ here.” Villegas, 2020 WL 1649520, at *2. “If
      federal courts had to order temporary release just because it would aid
      a defendant's ability to work with counsel, the exception in section
      3142(i) would swallow all detention orders.” Id. Temporary release is
      not warranted “just because it would be helpful, preferable, or even
      ideal for a defendant's trial preparations.” Id. “At a minimum, detained
      defendants seeking temporary release under section 3142(i) for
      ‘necessary’ trial preparations must show why less drastic measures—
      such as requests to continue the trial date (consistent with the Speedy
      Trial Act) or alternative means of communication (including in writing
      or by available remote conferences)—would be inadequate for their
      specific defense needs.” Id.




                                          20
          Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 21 of 23




United States v. Deshields, No. 1:19-CR-00099, 2020 WL 2025377, at *7 (M.D. Pa.

Apr. 27, 2020). In the absence of any such showing, Carey’s request for temporary

release to engage in trial preparations must be denied.4

    IV.     Conclusion

       Weighing and balancing these countervailing considerations, we conclude

that the defendant’s motion for temporary release pursuant to 18 U.S.C. § 3142(i)

will be DENIED. “Because the Court is mindful that both the conditions in . . . jail

and the COVID-19 pandemic itself are both rapidly evolving, it will entertain a

renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.


4
  Carey also complained at this hearing about what he perceived to be the delay in
these criminal proceedings. A review of the docket in this case reveals, however,
that any speedy trial claim is unlikely to succeed since the defendant’s litigative
choices—which have included an active motions practice and changes in counsel—
have substantially contributed to these delays and the court has made specific speedy
trial findings throughout the course of this prosecution, excluding delays from
speedy trial calculations in the interests of justice. Further, it appears that a resolution
of the defendant’s suppression motions is now imminent and this case should be able
to promptly move forward to trial. Given these facts, Carey is not entitled to
temporary release on speedy trial grounds. See United States v. Loveings, No. CR
20-51, 2020 WL 1501859, at *1 (W.D. Pa. Mar. 30, 2020).


                                            21
  Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 22 of 23




An appropriate order follows.

  So ordered this 30th day of April 2020.




                                 /s/ Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge




                                    22
      Case 1:18-cr-00263-SHR Document 143 Filed 04/30/20 Page 23 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      :     Criminal No. 1:18-CR-263
                                               :
                                               :     (Judge Rambo)
             v.                                :
                                               :     (Magistrate Judge Carlson)
DAMON TODD CAREY                               :


                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 30th day of April 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge


                                          23
